[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a negligence action in which the plaintiff Kyle B. Zachary claims damages for injuries sustained by him when his car collided with that of the defendant Alexander Galati. The facts are as follows.
The collision took place on May 20, 1997 at 7:58 a.m. on Chapel Road at the intersection of Chapel Road and Ellington Road. The plaintiff was traveling westerly on Chapel Road in the right hand lane. Chapel Road as it approaches the aforesaid intersection has two lanes. The lane traveled in by the plaintiff was used to go right at Ellington Road or to go through the intersection. The left hand lane is arrowed for left turns to go north on Ellington Road.
The plaintiff was on his way to his place of employment which was 1/4 mile away. The defendant and his wife had come from their condominium on Chapel Road and were on their way to attend an honors ceremony for their daughter. The plaintiff had to be at work at 8:00 a.m. and expected to span the 1/4 mile distance in 30 seconds traveling at 30 to 33 miles an hour. The awards ceremony at a nearby school was scheduled for 8:30 a.m.
The defendant was in a stopped position in the intersection at CT Page 3405 the double yellow line, having stopped to allow a red sports car turning left from Chapel Road to take its turn. While the red sports car took its left hand turn the plaintiff had proceeded into the intersection from his through lane; and, instead of continuing straight through the intersection, turned left, crossed over what was the equivalent of the width of one lane, and hit the front end of the driver's side of the defendant's stationary car with such force as to push in the whole front end of his, plaintiffs, 1984 Rabbit GTE.
Photographs of the interior of plaintiffs car show it littered with food wrappers and containers. The plaintiff admitted to eating in his car but that he would pull over when he did.
Plaintiffs explanation for turning as he did was that it was his way of taking evasive action because he had a perception that the defendant was going to turn and drive into his car. Both the plaintiff and defendant agree that the diagram showing the point of collision is an accurate depiction of where the plaintiff collided with the defendant's car. It is inexplicable that the plaintiff turned left from a straight travel position into a stopped car which he thought was going to turn left into the intersection and, that he did this in order to avoid the defendant's car from hitting him. The defendant was in a stopped position with only his left tire over the yellow double line. The plaintiff was traveling in the lane farthest from the double yellow line dividing the roadway.
From the facts found the court concludes that the plaintiff has failed to prove by a preponderance of the evidence that the defendant caused the accident. Having found that the defendant is not at fault we need not address the matter of damages.
Judgment may enter in favor of the defendant Alexander C. Galati.
Hennessy, J.